Case 3:19-cr-30093-RAL Document 149 Filed 03/25/20 Page 1 of 1 PageID #: 551




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                  CENTRAL DIVISION

                    Roberto A. Lange United States Chief Judge Presiding

 Courtroom Deputy - DLC                               Court Reporter – Cheryl Hook
 Courtroom - PR #1                                    Date – March 25, 2020
 U.S. Probation Officer – Not present

                                        3:19-cr-30093-05

 UNITED STATES OF AMERICA                         Michael J. Elmore for Jeremy R. Jehangiri

                   Plaintiff,

                      vs.

 BRANDON SAZUE                                                 Joseph P. Barnett

                  Defendant.


 TIME HEARING SCHEDULED TO BEGIN: 1:30 p.m.

 TIME:
1:45 p.m.     Enter Change of Plea Hearing

              Defendant enters a plea of guilty to the Superseding Indictment

2:05 p.m.     Court adjourned
